REVISED - June 25, 2001

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30610



HOME PORT RENTALS, INC.,

                               Plaintiff-Appellee-Cross-Appellant,

v.


THE INTERNATIONAL YACHTING GROUP, INC., ETC.; ET AL.,

                                                        Defendants,

ROGER MOORE,

                               Defendant-Appellant-Cross-Appellee.


                       - - - - - - - - - -
          Appeals from the United States District Court
              for the Western District of Louisiana
                       - - - - - - - - - -

                           May 21, 2001

Before WIENER and STEWART, Circuit Judges, and SMITH, District
Judge.*

WIENER, Circuit Judge.

     Appellant-Cross-Appellee Roger Moore and several co-defendants

were cast in judgment in March, 1989 (the “1989 judgment”) by the

United States District Court for the District of South Carolina

(the “rendering court”). Although he did not appeal that judgment,

two of his co-defendants did, and it was affirmed.        Moore now

appeals from a judgment rendered a decade later by the district

     *
       District Judge of the Western District of Texas, sitting
by designation.
court for the Western District of Louisiana, (1) denying Moore’s

motion to dismiss two petitions filed simultaneously on March 17,

1999 by Appellee-Cross-Appellant Home Port Rentals, Inc. (“Home

Port”), the successful plaintiff in the rendering court which

sought to register and enforce the 1989 judgment in the district

court for the Western District of Louisiana (the “registration

court”), and (2) declaring the 1989 judgment enforceable in the

Western District of Louisiana until April 2, 2002, the tenth

anniversary of the 1989 judgment’s finality on appeal.   We affirm

the registration court’s denial of Moore’s motion to dismiss; we

modify that court’s declaration of enforceability in the Western

District of Louisiana by changing the commencement date of the

applicable period of limitation (Louisiana’s 10-year liberative

prescription for enforcement of judgments) from April 2, 1992 (the

date that the 1989 judgment was affirmed by the Fourth Circuit) to

March 17, 1999, the date it was registered in the registration

court; and, as thus modified, we affirm the registration court’s

declaration of enforceability of the 1989 judgment in the Western

District of Louisiana.

                     I. Facts and Proceedings

     In 1989, the rendering court held Moore and his co-defendants

liable to Home Port for $1,200,000 in compensatory damages and

$50,000 in punitive damages for securities fraud, common law fraud,

and breach of contract.    By an order dated March 16, 1989 and

entered March 17, 1989, the rendering court directed its clerk of

court to enter judgment for Home Port, which the clerk did on March


                                2
20, 1989.    This judgment, the 1989 judgment, was affirmed by the

United States Court of Appeals for the Fourth Circuit, and that

court’s mandate issued on April 2, 1992.         Ultimately, the Supreme

Court of the United States denied certiorari.

     Fast forward to 1999.       On March 17 of that year —— three days

shy of the tenth anniversary of the rendering court’s entry of the

1989 judgment —— Home Port simultaneously filed two petitions in

the registration court.          One seeks registration of a foreign

judgment, pursuant to 28 U.S.C. § 1963; the other seeks to enforce

that judgment in the Western District of Louisiana.

     After   Moore   filed   a   motion   to   dismiss   Home   Port’s   two

petitions, the registration court referred the case to a magistrate

judge for a Report and Recommendation, which was prepared and filed

in due course.   The magistrate judge recommended that the district

court deny Moore’s motion to dismiss Home Port’s petitions and that

the court declare the 1989 judgment enforceable in the Western

District of Louisiana until April 2, 2002, 10 years after the

issuance of the Fourth Circuit’s mandate affirming the appealed

1989 judgment.

     Both Moore and Home Port filed written objections to the

magistrate judge’s recommendations.        Moore faulted the report for

“failing to apply Louisiana Civil Code art. 3501 in its entirety”

and for finding the 1989 judgment enforceable until April 2, 2002,

rather than until March 20, 1999 only.         Moore contended that the

earlier date, 10 years after the 1989 judgment was entered by the

rendering court, was the last date on which South Carolina law


                                     3
would permit that judgment to be enforced, regardless of appeal,

insisting that South Carolina law should control.1

     Home Port’s objection criticized only the magistrate judge’s

legal conclusion that the running of Louisiana’s prescriptive

period for an action to enforce a registered judgment commenced to

run on the day the underlying judgment was affirmed on appeal. Home

Port contended that Louisiana’s 10-year liberative prescription,

which applies to money judgments in federal district courts located

in the state, commences to run not from either the date on which

the original judgment was entered in the rendering court or the

date on which it was affirmed on appeal, but from the date it was

registered in the registration court.     Specifically, Home Port

faulted the report’s conclusion that, for purposes of enforcement

in the registration court’s district, registration under § 1963 is

not governed by the same prescriptive period as would be applicable

to a plenary judgment of a Louisiana-domiciled federal district

court grounded on a foreign judgment (“judgment-on-judgment”); and

that § 1963 rather than Louisiana law governs the commencement date

for the running of prescription on a judgment of the registration

court.

     1
       We fail to see the significance of this difference to
Moore because, using either date, Home Port’s commencement of
judicial proceedings to enforce the 1989 judgment in the Western
District of Louisiana was timely, i.e., was started before either
South Carolina’s statute of limitations or Louisiana’s
acquisitive prescription had expired, even when counting from the
1989 judgment’s date of entry. Under any system with which we
are familiar, proceedings to enforce or execute a judgment need
only be commenced before the bar date, even if the limitation
period is a statute of repose or peremption; enforcement need not
be completed before the bar date.

                                4
      Over    those   objections,    the    district   court    adopted   the

magistrate judge’s Report and Recommendation and ruled accordingly.

Moore timely filed a notice of appeal, and Home Port timely filed

such a notice for its cross-appeal.

                               II. Analysis

A.    Standard of Review

      We review the denial of Moore’s dismissal motion de novo.2           As

the   material   facts   of   this   case   are   undisputed,    the   issues

presented on appeal, including interpretation of state and federal

statutes and jurisprudence, and determining which among those are

applicable, are issues of law so we also review them de novo.3

B.    Background

      When, on March 17, 1999, the rendering court’s money judgment

was registered in the registration court, it was still “live” ——

enforceable —— under applicable South Carolina law.4            Likewise, as

of its registration on March 17, 1999, the 1989 judgment would

still have been enforceable under Louisiana law.5          Thus, at a time

      2
        Calhoun County, Tex. v. United States, 132 F.3d 1100,
1103 (5th Cir. 1998).
      3
          Hart v. Bayer Corp., 199 F.3d 239, 243 (5th Cir. 2000).
      4
       S.C. Code Ann. § 15-39-30 (Law. Co-op. 2001) (“Executions
may issue upon final judgments or decrees at any time within ten
years from the date of the original entry thereof and shall have
active energy during such period, without any renewal or renewals
thereof, and this whether any return may or may not have been
made during such period on such executions”).
      5
La. Civ. Code Ann. art. 3501 (West 2001) (“A money
judgment rendered by a trial court of this State is prescribed by
the lapse of ten years from its signing if no appeal has been
taken, or, if an appeal has been taken, it is prescribed by the
lapse of ten years from the time the judgment becomes final.”).

                                      5
when       it    remained     enforceable   in   both   the    rendering   and   the

registration jurisdictions, (1) the 1989 judgment was registered,

and (2) enforcement proceedings were commenced —— “execution []

issue[d]” in South Carolina terminology —— in the registration

court.          Even if measured from the entry date of March 20, 1989 and

not the date of finality under Louisiana law or § 1963, neither

state’s          bar   date    had   yet    arrived     when    registration     was

accomplished.

       The 1989 judgment was registered pursuant to 28 U.S.C. § 1963,

which provides for the registration of one federal district court’s

money judgment in another federal district court as the precursor

to enforcement of the original judgment in the latter court.6

Prior to the adoption of § 1963, a judgment creditor from one

federal district court who wanted to enforce a money judgment in

another district had to bring suit in the other federal district

court and obtain a new judgment of the second court (a “judgment-

on-judgment”). Section 1963 was enacted in large part to “assist[]

judgment creditors by making it possible for them to pursue the

property of a debtor in satisfaction of a judgment by the ordinary

process of levying execution on a judgment in any district where




       6
       28 U.S.C. § 1963 (2001). “A judgment in an action for the
recovery of money or property entered in any...district
court...may be registered by filing a certified copy of the
judgment in any other district [court]...when the judgment has
become final by appeal or expiration of the time for appeal....A
judgment so registered shall have the same effect as a judgment
of the district court of the district where registered and may be
enforced in like manner.” (emphasis added).

                                            6
the judgment is registered.”7              An express reason for Congress’s

enacting § 1963 was “to spare creditors and debtors alike both the

additional costs and harassment of further litigation which would

otherwise be required by way of an action on the judgment in a

district court other than that where the judgment was originally

obtained.”8         Thus, the question we are asked today is:               Strictly

for   purposes          of   enforcement   within   the    registration     court’s

district, precisely what are the effects of registration of a money

judgment         that   is   still   enforceable    in    the   rendering    court’s

district as well as in the district where registered?

      C.         Case Law

      We are aware of no Supreme Court authority on point, and of

very little pertinent jurisprudence from federal appellate or

district courts.9 Still, we are not wholly without jurisprudential

guidance.         The landmark case in this area is Stanford v. Utley,

authored by Judge (later Justice) Blackmun for the Eighth Circuit

Court of Appeals.10 The Stanford court was called on to consider the

enforceability, in a federal district court in Missouri, of a

judgment that had been rendered by a federal district court in

Mississippi, then registered the next day, pursuant to § 1963, in


      7
           S. Rep. No. 1917 (1954), reprinted in 1954 U.S.C.C.A.N.
3142.
      8
           Id.
      9
       Juneau v. Couvillion, 148 F.R.D. 558, 560 (W.D. La.
1993)(“Only a handful of courts have addressed the interplay
between § 1963 registration and state statutes of limitation”).
      10
           Stanford v. Utley, 341 F.2d 265 (8th Cir. 1965).

                                           7
a   federal    district      court    in    Missouri.         Obviously,       then,   the

judgment from Mississippi had been registered in Missouri at a time

when that judgment was still enforceable in both Mississippi and

Missouri.      The kicker in Stanford is that, following registration

pursuant to § 1963, no proceedings to enforce the registered

judgment from Mississippi were instituted in Missouri until more

than   seven    years      after     that       judgment   had    been    rendered     in

Mississippi         and   registered       in    Missouri.        In   the     meantime,

Mississippi’s        seven-year      statute      of   limitations       for   enforcing

judgments in that state —— and thus in federal courts located there

—— had expired; but Missouri’s 10-year limitation period had not.

       In concluding that the post-registration expiration of the

rendering      state’s     statute     of       limitations      for   enforcement      of

judgments had no effect on enforcement proceedings commenced in the

court of registration at a time when the registration state’s

statute of limitations for enforcement of judgments had not yet

expired,      the    Stanford      court    recapped       its   analysis      with    the

following pronouncement:

              We have concluded that § 1963 is more than
              “ministerial” and is more than a mere
              procedural device for the collection of the
              foreign judgment. We feel that registration
              provides, so far as enforcement is concerned,
              the equivalent of a new judgment of the
              registration court.     In other words...for
              enforcement purposes, the [registration state]
              federal registration equated with a new
              [registration state] federal judgment on the
              original [rendering state] federal judgment,
              that is, it is no different than a judgment
              timely obtained by action in [the registration




                                             8
             state] federal court on that [rendering state]
             judgment.11

Stanford’s express recognition of the applicability of Missouri’s

statute of limitations and the inapplicability of Mississippi’s,

for   purposes       of   post-registration       enforcement   in    Missouri,

underpins that court’s holding that, as far as enforcement in the

registration court’s district is concerned, a “live” judgment duly

registered there is the full legal equivalent of a judgment-on-

judgment.

      This holding in Stanford makes obvious the legal truism that

once a money judgment of the rendering court is timely registered

in another district court pursuant to § 1963 at a time when

enforcement     of    that   judgment       is   not   time-barred   in   either

jurisdiction, the subsequent expiration of the rendering court’s

statute of limitations has no effect whatsoever on enforcement of

the judgment in the district of the registration court.                   After

registration, time of enforcement is controlled solely by the

statute of limitations of the state where the registration court is

domiciled.

      We have neither been cited to a case nor found any on our own

that questions Stanford’s holding that, when a money judgment

rendered in one federal district court is registered in another

federal district court at a time when the original judgment is

still enforceable under the laws of both states, registration truly

is the equivalent of a new judgment of the registration court for


      11
           Id. at 268 (emphasis added).

                                        9
purposes of enforcement in the registration district.       That the

registered judgment might not be congruent with a new judgment of

the registration court for every purpose other than enforcement ——

a possibility recognized in Stanford and elsewhere —— is of no

moment to the instant inquiry.        We are concerned with only the

narrow, two-pronged question, “which state’s statute of limitations

applies for enforcement purposes in the registration court, and

when does that state’s applicable limitation period for enforcement

in the registration court start to run?”

     We have not previously addressed this precise question, but in

our otherwise distinguishable case of United States v. Kellum,12 we

expressed agreement with Standford’s core pronouncements.      After

quoting Stanford’s holding that “[r]egistration provides...the

equivalent of a new judgment of the registration court....” and is

“no different than a judgment timely obtained by action in [the

registration] court on [the rendering court’s] judgment,” we stated

in Kellum that “[w]e agree with the holding in Stanford....”13

     12
       523 F.2d 1284 (5th Cir. 1975). Kellum involved a
district court judgment in Mississippi, in favor of the United
States, that was registered in a different district court in the
same state at a time when the judgment was still “live” under
Mississippi’s seven-year statute of limitation which was
applicable in both districts. Id. at 1285-86. Enforcement,
however, was not instituted until more than seven years after
entry of judgment, id. at 1285; but the judgment was enforced
because the United States was not subject to the state statute of
limitation or barred by a federal limitation period. Id. at 1287.
The question ultimately presented in Kellum regarding the effect
of registration on enforcement was whether registration “renewed
or revived” the judgment of the rendering court which was no
longer “live” there. Id. at 1289. We face no such question
today.
     13
          Id. at 1289.

                                 10
There,    we     (admittedly       in      dicta)     voiced     our     approbation     of

Stanford’s       recognition          that,     for      purposes      of   enforcement,

registration       is     the    equivalent         of    a    new    judgment    of    the

registration court.             Kellum even states that, despite agreement

with Stanford‘s holding, it is inapposite to the precise issue

presented in Kellum.            Nevertheless, Stanford remains good law lo

these 36 years and, unlike in Kellum (which dealt with a judgment

in favor of the United States that was exempt from the local

statute of limitations), is pertinent to the issue we decide today.

     D.        Enforceability

     The   first        prong    of     the    question       here    presented    is   not

seriously challenged on appeal, nor was it in the district court.

Section 1963 concludes with the statement that “[a] judgment so

registered shall have the same effect as a judgment of the district

court of the district where registered and may be enforced in like

manner.”       Specifically, none here seriously question that § 1963,

particularly       when     read      in      context     with       Stanford,    includes

applicability of the registration court’s limitation period among

§ 1963's “same effects,” or that such period is an integral element

of the “like manner” for enforcing both registered judgments and

new judgments of the registration court.                       “As the Stanford case

holds, if a judgment is properly registered in one state, it may be

enforced within the limitation period of that state even though the

time for enforcement has run in the rendering state.”14                           Moore’s


     14
       Charles Alan Wright, Arthur R. Miller, and Mary Kay Kane,
Federal Practice and Procedure § 2787 (2d ed. 1995).

                                              11
contention that South Carolina’s statute of limitations —— which he

insists expired ten years after entry of the 1989 judgment, i.e.,

on March 20, 1999, and not ten years after it was affirmed on

appeal —— is thus clearly specious.           Even more specious is Moore’s

suggestion that South Carolina’s statute of limitations had any

effect on enforcement of the 1989 judgment in the Western District

of Louisiana once that judgment was timely registered there.

       Our inquiry does not end, however, with our determination that

Louisiana’s 10-year liberative prescription on enforcement of the

1989    judgment    in   the   Western    District   of   Louisiana    is   the

applicable limitation law. We must also determine when Louisiana’s

prescription clock started to tick:           Was it on (1) March 20, 1989

when the 1989 judgment was entered, as Moore contends, or (2) April

2, 1992, when the Fourth Circuit’s mandate affirming that judgment

issued, as the district court held, or (3) March 17, 1999, when the

1989 judgment was registered in the registration court, as Home

Port contends?      This issue was not raised in Stanford because the

judgment at issue there was registered in Missouri only one day

after it was rendered in Mississippi.                Section 1963 strongly

implies the answer by equating the registered judgment with a new

judgment of the registration court —— as does Stanford and even our

opinion in Kellum, at least vis-à-vis enforcement.                    But, one

federal circuit court has addressed and answered the question

directly:      Marx v. Go Publishing Co., Inc.15



       15
            721 F.2d 1272 (9th Cir. 1983) (per curiam).

                                         12
      In Marx, the Ninth Circuit couched the issue precisely as

“whether registration under 28 U.S.C. 1963 creates a new judgment

for statute of limitations purposes, giving the judgment-creditor

ten years      [in       that   case,    the    registration     state’s    period    of

limitation] from the date of registration in which to satisfy the

judgment.”16         Analogizing § 1963 to California’s Sister State

Foreign Money Judgments Act,17 the Marx court found that statute to

be the state analog of § 1963 and noted that California’s 10-year

limitation period “runs anew” from the time of registration,

provided the         judgment      is    not    then   time-barred    and   the   other

requisites of the statute are fulfilled.18                       Thus, in the only

circuit that has squarely held just when it is that the statute of

limitations applicable to registered judgments commences to run,

the date on which a “live” judgment is registered was determined to

be the appropriate date, irrespective of the date of entry of the

underlying judgment or the date it became final.

      Despite the magistrate judge’s Report and Recommendation’s

rejection of Marx as instructive on the ground that its reasoning

is   extended       by    analogy       to   the    registration     state’s   statute

governing enforcement of foreign judgments rather than by analogy

to that state’s statute of limitations on enforcement of domestic

judgments,     we     find      Marx    quite      persuasive.     Moreover,   we    are

      16
           Id. at 1273.
      17
Cal. Civ. Proc. Code §§ 1710.10-.65 (West 2001); Cal.
Civ. Proc. Code § 337.5 (West 2001); Epps v. Russell, 133 Cal.
Rptr. 30 (Cal Ct. App. 1976).
      18
721 F.2d at 1273.

                                               13
reluctant    to    create       a   circuit     split   by   holding   differently,

particularly when we agree with the Ninth Circuit’s holding despite

getting    there    via     a       slightly    different    route.      Given   the

pronouncements in Marx,19 Stanford,20 and Kellum,21 and the plain

language of § 1963, we join the Ninth Circuit in holding that when

a money judgment (1) is rendered in a federal district court

located in one state, and (2) is duly registered in a district

court located in another state, (3) at a time when enforcement of

that judgment is not time-barred in either state, the applicable

limitation law for purposes of enforcement of the registered

judgment in the registration district is that of the registration

state —— here, Louisiana’s 10-year liberative prescription —— and

it starts to run on the date of registration.

     This accords with the Stanford court’s further statement:

            It seems to be conceded that the purposes of §
            1963 were to simplify and facilitate the
            enforcement of federal judgments, at least
            those for money, to eliminate the necessity
            and expense of a second lawsuit, and to avoid
            the   impediments,   such  as   diversity   of
            citizenship, which new and distinct federal
            litigation might otherwise encounter.22

Thus, once a money judgment of a federal district court in one

state is registered in the federal district court of another state

at a time when neither state’s statute of limitations (prescriptive


     19
721 F.2d at 1273.
     20
341 F.2d at 269-70.
     21
523 F.2d at 1289.
     22
          Stanford, 341 F.2d at 270.

                                           14
period) has expired, neither the limitation period of the rendering

state nor the date the judgment became final in that state has any

effect whatsoever on enforcement of the registered judgment within

the district of registration. Rather, such enforcement proceedings

following registration are governed exclusively by the limitation

rules of the state in which the registration district is situated,

as   they        would   be    applied   to     a    judgment-on-judgment     of    the

registration         court.      Therefore,         enforcement    proceedings     on    a

registered judgment can be instituted in the registration court at

any time before the expiration of that court’s state-determined

limitation (prescriptive) period, that such proceedings could be

instituted on a new judgment —— including a judgment-on-judgment ——

of the registration court.               At least in Louisiana, that period

starts to run on the date the judgment is registered.23

         We simply cannot read the plain language of the final sentence

of § 1963 —— “A judgment so registered shall have the same effect

as   a        judgment   of   the    district       court   of   the   district   where

registered and may be enforced in like manner” —— any way other

than as equating registration with a new judgment-on-judgment, at

least         for   purposes    of    enforcement       within     the   district       of


         23
       Fed. R. Civ. P. 69 is the source provision for enforcing
money judgments pursuant to the procedures of the state where the
federal district court is located (“The procedure on execution,
in proceedings supplementary to and in aid of a judgment, and in
proceedings on and in aid of execution shall be in accordance
with the practice and procedure of the state in which the
district court is held....”). None can genuinely dispute that
Louisiana’s 10-year liberative prescription on enforcement of
judgments is procedural and governs money judgments being
enforced in federal courts located in Louisiana.

                                              15
registration.    And we are firmly convinced regarding Louisiana, as

was the Ninth Circuit in Marx regarding California law, that one

feature of any new money judgment of the registration court ——

including a judgment-on-judgment —— is that the limitation period

for enforcement begins to run from entry of the new judgment, not

from either the rendition of the original judgment or from its

finality, whether by affirmance on appeal, by expiration of the

time within which an appeal could have been filed, or by the date

it was signed by the trial court.       In Louisiana, this means that

prescription on enforcement of the registered judgment in the

district    of   registration   commences   to   run   on   the   day   of

registration, just as such prescription would begin to run on a new

judgment of the registration court.          The only thing that is

governed by the statute of limitations of the rendering court is

the time during which a judgment from the rendering court can be

registered under § 1963 in the first place.24     It has no bearing on

enforcement once registration is accomplished.

     Thus, our only disagreement with the Report and Recommendation

of the magistrate judge, as adopted by the district court, is with

its position that, for purposes of enforcement of registered

judgments in the registration court, Louisiana’s 10-year liberative

prescription begins to run from the date that the foreign judgment

became eligible for registration, i.e., “when the [original money

judgment] has become final....”25       This error is the result of an

     24
          See, e.g., La. Civ. Code Ann. art. 3501.
     25
          28 U.S.C. § 1963.

                                   16
impermissible cross-over between, on one hand, the limitation

period for registering the judgment —— which, pursuant to § 1963,26

is determined by the rendering state’s law governing finality of

judgments —— and, on the other hand, the limitation period for

enforcing the registered judgment in the registration court, which

is governed solely by the statute of limitations (prescription) of

the registration state.    Under the applicable Louisiana law ——

Civil Code article 3501 —— Home Port had 10 years following

registration of the 1989 judgment, i.e., March 17, 1999, within
which to commence enforcement.27

     Where the magistrate judge’s Report and Recommendation went

wrong was in treating the 1989 judgment as “the judgment” referred


     26
        Section 1963 specifies the earliest date for registration
of a money judgment rendered by a district court in another state
(“when the judgment has become final by appeal or expiration of
the time for appeal”), but does not expressly state the latest
date, following finality, for registering such a judgment.
Nevertheless, the last sentence of § 1963 must be read to provide
the answer to that question. By specifying that the registered
judgment shall have the same effect as a judgment of the
registration court and may be enforced in like manner, the final
sentence of § 1963 makes clear that, at a minimum, once the
original judgment becomes registerable, it remains registerable
for as long as it is “live,” i.e., enforceable, in the rendering
state and would be “live” were it to be registered in the
registration state. That issue is not presented here, but the
related question —— how long following registration can
enforcement be commenced —— is the ultimate question of this
appeal.
     27
       See La. Civ. Code Ann. art. 3501. Inasmuch as the
practice and procedure of Louisiana, specifically art. 2031 of
the Louisiana Code of Civil Procedure, permits judgments to be
re-inscribed and revived at any time prior to the running of
prescription, Home Port could presumably extend the limitation
period for enforcing the 1989 judgment within the Western
District of Louisiana for subsequent prescriptive periods of ten
years each by following the state procedure for revival of
judgments. But this issue is not before us today.

                                   17
to in the final clause of the first paragraph of art. 3501

(“[enforcement] is prescribed by the lapse of ten years from the

time the judgment becomes final,” (emphasis added)), rather than

(correctly) treating registration as the equivalent of a new

judgment         and   thus    “the     judgment”      for     purposes     of       §    1963.28

Syllogistically speaking, (1) a new judgment of a federal district

court situated in Louisiana can be enforced for a period of 10

years, (2) another district court’s judgment registered in a

federal district court situated in Louisiana has the same effect as
the    registration           court’s    own       judgment,      ergo   (3)     a       judgment

registered in a federal district court situated in Louisiana can be

enforced in that court for a period of 10 years.                         It follows then,

that the district court’s judgment in this case which would limit

enforcement of the registered 1989 judgment to a period shorter

than the period during which the registration court’s own judgment

could       be    enforced,      i.e.    less        than    10    years,      produces        an

impermissible inconsistency that is directly violative of § 1963's

plain wording.          Indeed, the intent of Congress in enacting § 1963

to    equate      registration        with     a    judgment-on-judgment             would    be
thwarted if, as the Report and Recommendation concluded, a judgment

registered pursuant to § 1963 could be enforced for only two or

three years following registration but a judgment-on-judgment of

the same court of registration, rendered on the same day as the

other judgment is registered, could be enforced for the full 10


       28
       28 U.S.C. § 1963 (“A judgment so registered shall have
the same effect as a judgment of the district court for the
district where registered and may be enforced in like manner.”).

                                               18
years —— anything but the “same effect” commanded by § 1963.    We

hold that prescription of enforcement of a judgment registered

pursuant to § 1963 in a federal district court located in Louisiana

begins to run on registration, without regard to the date the

underlying judgment was rendered or became final.29

     We emphasize in closing that the issues we consider and rule

on today implicate only the enforcement of a registered judgment

from another federal district court in the registration court, and

then only enforcement within the district where the registration
court is situated.     We need not and therefore do not address or

express an opinion on any effects of registration other than on

enforcement within the geographical confines of the registration

court’s district —— not the effect on the creation of judicial

mortgages or liens against property of the judgment debtor,30 not

the effect on portability; and not the effect on revival, re-




     29
       Although it makes no difference to the outcome of the
instant case, we note in passing that, given Moore’s failure to
appeal the 1989 judgment, it became final as to him when his time
for appeal expired and likely did so retroactively to date of
entry. Thus, under no reading of § 1963 or art. 3501 could April
2, 1992 have been the date of finality of the 1989 judgment vis-
à-vis Moore. Even though that is the date of finality for those
judgment debtors who appealed, the 1989 judgment became final as
to Moore when the time for appealing ran out without Moore’s
timely filing a notice of appeal pursuant to Fed. R. App. P. 4 ——
and likely did so retroactively to entry of judgment for purposes
of time bar on enforcements. Moreover, if art. 3501 were
applicable, its 10-year prescription would have commenced when
the judgment, unappealed by Moore, was “signed.”
     30
          See 28 U.S.C. § 1962 (2001).

                                  19
inscription or renewal:31    just the effect on the time and timing

of local enforcement.

                            III. Conclusion

     Home Port’s March 17, 1999 registration, in the Western

District of Louisiana, of the 1989 judgment against Moore et al was

timely for purposes of § 1963 because, inter alia, it was still a

“live” judgment under the limitation laws of both the rendering

jurisdiction (South Carolina) and the registration jurisdiction

(Louisiana).     Thus, such registration in the federal court in
Louisiana, after the 1989 judgment had become final as to Moore and

thus registerable under § 1963, made that judgment the equivalent

of a judgment originally rendered by the registration court as far

as local enforcement is concerned. Specifically, such registration

made the 1989 judgment enforceable within the Western District of

Louisiana to precisely the same extent, in precisely the same

manner, and for precisely the same length of time, as an original

judgment —— including a judgment-on-judgment —— of the registration

court.

     Therefore, applying as we must the law of Louisiana regarding
the time and location for enforcing a judgment of a federal

district court situated in that state, we hold that the 1989

judgment became enforceable in the Western District of Louisiana

for a period of 10 years commencing on March 17, 1999, the day it

was registered in that court.      We therefore affirm the district

court’s denial of Moore’s motion to dismiss Home Port’s petitions


     31
          See La. Civ. Code Ann. art. 2031 (West 2001).

                                  20
seeking registration and enforcement; modify the judgment of the

district court to declare that Home Port can enforce the 1989

judgment in the Western District of Louisiana until March 17, 2009;

and, as thus modified, affirm the judgment of the district court.

Finally, we remand this case to the district court for further

proceedings consistent with this opinion.

MODIFIED in part; AFFIRMED as modified; REMANDED for further

consistent proceedings.
                                                S:\OPINIONS\PUB\00\00-30610.CV0
                                                              4/26/01   3:03 PM




                                21